Citation Nr: 0321218	
Decision Date: 08/25/03    Archive Date: 09/02/03

DOCKET NO.  02-14 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
claimed as secondary to service connected gunshot wound to 
stomach with pancreas involvement.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

James Ringle, Associate Counsel







INTRODUCTION

The veteran served on active duty from April 1981 to March 
1982. This appeal arises from an April 2001 rating decision 
of the Department of Veterans Affairs (VA), Detroit, Michigan 
regional office (RO). 

A September 2000 written statement from the veteran's 
representative appears to raise additional issues which have 
not been considered. Those issues are hereby referred to the 
RO for initial adjudication. 


REMAND

Pertinent evidence has been associated with the record since 
the statement of the case was issued to the veteran and his 
representative in July 2002.  

Under regulations in effect when the veteran submitted the 
additional evidence in March 2003, it was not necessary to 
obtain a waiver of initial RO consideration of any evidence 
submitted to the Board after certification of the appeal.  
This case was certified to the Board in February 2003.  

Prior to February 22, 2002, if the Board accepted evidence 
not already considered by the RO, either submitted to the 
Board by the appellant or referred to the Board by the RO, 
the VA's regulations required the Board to refer such 
evidence to the RO for initial consideration and preparation 
of a supplemental statement of the case unless the appellant 
(or his representative) waived in writing initial 
consideration by the RO or unless the Board granted the 
benefit sought.  See 38 C.F.R. § 20.1304(c) (2001).  The 
final rule that took effect on February 22, 2002, eliminated 
that provision.  See 38 C.F.R. § 20.1304 (2002) (eliminating 
waiver requirement).  As a result of the amendments made by 
the final rule, the Board could accept or obtain evidence not 
considered by the RO when the RO decided the claim being 
appealed and consider that evidence in making its decision 
without referring that evidence to the RO for initial 
consideration or obtaining the appellant's waiver.  38 C.F.R. 
§§ 19.9(a)(2), 20.1304 (2002).  Because the Board could 
obtain or accept evidence and consider it without referring 
it to the RO for initial consideration, no supplemental 
statement of the case relating to such evidence needed to be 
issued.  Rather, the appellant was furnished a copy of the 
evidence obtained and provided with the opportunity to submit 
additional relevant evidence or argument within 60 days of 
the date of the Board's notification.  See 38 C.F.R. § 
20.903(b).  

However, in May 2003, the United States Court of Appeals for 
the Federal Circuit held that 38 C.F.R. § 19.9(a)(2) was 
invalid partly because, in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, it allowed the Board to 
consider additional evidence without having to remand the 
case to the RO for initial consideration and without having 
to obtain the appellant's waiver of initial RO consideration.  
The Federal Circuit held that this was contrary to the 
requirement of 38 U.S.C. § 7104(a) that "[a]ll questions in 
a matter which . . . is subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary."  
See Disabled American Veterans v. Sec'y of Veterans Affairs, 
327 F.3d 1339, 1341-42 (Fed. Cir. 2003).  Under the law, 
final decisions on appeals to the Secretary are made by the 
Board.  38 U.S.C.A. § 7104(a) (West 2002).  

Because relevant evidence was submitted after the issuance of 
the SOC, it is necessary to remand the case to the RO for 
initial consideration of this evidence and, if appropriate, 
issuance of a supplemental statement of the case addressing 
this evidence.  

In view of the foregoing, and to accord the veteran every due 
process consideration, this case is REMANDED for the 
following action:  

The RO should review the evidence 
associated with the claims file since the 
statement of the case furnished to the 
veteran and his representative in July 
2002 and, after undertaking any further 
indicated development, readjudicate the 
claim of entitlement to service 
connection for diabetes mellitus, claimed 
as secondary to service connected gunshot 
wound to stomach with pancreas 
involvement. If the benefit sought on 
appeal is not granted to the satisfaction 
of the veteran, a supplemental statement 
of the case should be issued and the 
veteran and his representative provided 
with an appropriate opportunity to 
respond.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




